Él Juez Asociado Señor Wolb,
emitió la opinión del trijbunal.
El apelante fné declarado culpable de una supuesta in-fracción a la sección 54 de la. “Ley proveyendo lo necesa-rio para la incorporación de compañías de seguros del país, para regular el negocio de seguros en Pnerto Pico, y para otros fines,” Leyes de 1921, págs. 523-565.
La sección 54 de dicha ley en parte dice así:
. “Cualquier solicitante, agento, módico examinador, u otra per*220sona, que, a sabiendas e intencionalmente, emitiere nn informe falso, alterara o desfigurara la verdad de los hechos, o introdujera dato, o detalle alguno en una solicitud de seguro, o en un informe, o dic-tamen con relación a la misma, teniendo conocimiento de que ese dato o detalle no fuere cierto, con la premeditación de obtener hono-rarios, comisión, dinero u otros beneficios, será culpable de un de-lito menos grave, ...”
La acusación, entre otras cosas, dice lo siguiente:
“Que allá por el mes de mayo de 1928 y con anterioridad a la presentación de esta denuncia, en Ponce, que forma parte del Dis-trito Judicial Municipal de Ponce, P. R., ilegal, a sabiendas e in-tencioxmlmente y en ocasión de haberse presentado a la Compañía de Seguros de Vida The Manufacturers Life Insurance Co., que es una corporación extranjera, debidamente autorizada para hacer ne-gocios en Puerto Pico, una solicitud de póliza por Julio F. Rivera, en la que éste declaraba que se encontraba en buen estado de salud, el citado Juan J. Gerardino desfigurando la verdad de los hechos, introdujo en dicha solicitud el detalle de que confirmaba la respuesta y declaración antes dichas de Rivera, haciendo constar que éste es-taba en buen estado de salud, teniendo conocimiento de que Rivera estaba enfermo a la fecha de hacerse tal solicitud, ...”
La persona que redactó esta acusación leyendo la sec-ción 54, supra, trató quizá de imputar dos de los posibles delitos que se podían presentar de acuerdo con la misma, o sea, uno cometido por cualquier persona “que introdu-jera en una solicitud de seguro, o en un informe,” etc., y el otro el cometido por cualquier persona que “desfigurara la verdad de los hechos,” cometido cada uno de ellos a sa-biendas e intencionalmente. Tal vez el acusado pudo hacer que se le aclarara su situación mediante una excepción pe-rentoria fundada en que había duplicidad o ambigüedad, o mediante una moción para eliminar. Nada de esto hizo él. Según los hechos presentados durante el juicio, y general-mente, las palabras “desfigurara la verdad de los hechos” pueden considerarse como complementarias, o que eran su-perfiuas. El cargo esencial es que Juan J. Gerardino, a sa-biendas e intencionalmente, introdujo en una solicitud de *221seguro el detalle de que confirmaba la respuesta y declara-ción hecha por Julio F. Rivera, el asegurado, etc.
Mediante estipulación se convino que la prueba en este caso sería la misma que la presentada en el caso de El Pueblo v. Gerardino, No. 2750 de esta corte, No. 6766 de la corte inferior. Examinando la prueba encontramos la solicitud, que es una sola hoja, contentiva de todas las res-puestas y declaraciones escritas hechas por Rivera, en res-puesta a las preguntas impresas de la compañía asegura-dora. Luego en la misma hoja, un poco más abajo de la firma de Rivera, hallamos en forma impresa la siguiente declaración: “Confirmo las respuestas, declaraciones y con-venios que anteceden,” y entonces firmó Juan J. Gerardino. No hay duda alguna de lo que él hizo. Surgió una duda con motivo, según se supone, de que Juan J. Gerardino no introdujo nada en el cuerpo de la solicitud sino que mera-mente firmó una declaración que estaba al pie de la misma.
Según hemos indicado, la solicitud se compone de una sola hoja. En la parte superior tiene el título “Application.” Puede decirse que la' declaración hecha por el ape-lante era tan parte de la solicitud como lo eran las respues-tas y declaraciones hechas por Rivera. La corroboración, ratificación ■ o confirmación de Gerardino era condición pre-cedente al otorgamiento de la póliza.- Este pliego completo era un todo para obtener el seguro. :E1 documento fué ex-puesto ante Gerardino y la prueba demuestra fuertemente y sin lugar a dudas que él sabía lo que estaba firmando. Por tanto, podemos llegar a la conclusión de que el ape-lante introdujo literalmente en la solicitud el detalle que confirmaba las respuestas y declaraciones hechas por Rivera.
Sin embargo, también podemos fundar nuestra decisión en bases más amplias. El mal que el estatuto quería castigar era el que una persona introdujera en una decía-*222ración que iba a ser usada con relación a una solicitud de seguro, cualquiera información o detalle a sabiendas de que era falso. Agregando a sabiendas su firma a la confirma-ción impresa puesta por la compañía, Gerardino introdujo tal declaración falsa “con relación” a la póliza de seguro, de no haberlo hecho directamente. El objeto del estatuto, según demuestran las palabras usadas, era impedir cual-quier falsa representación para obtener la póliza. Juan J. G-erardino, el beneficiario según la póliza, a sabiendas e in-tencionalmente hizo tal falsa representación y creemos que literal y moralmente cayó dentro de. la sanción del estatuto.-No hubo posibilidad de que por la acusación fuese inducido a creer erróneamente que él hubiese hecho otra cosa que no fuera confirmar las respuestas y declaraciones de Rivera. Esa confirmación puesta deliberadamente fue el cargo esen-cial héchole en la acusación.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Hutchison disintió.